In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                       No. 14-136V
                                       June 10, 2014
                                     Not to be Published

***************************************
THOMAS CRAIG SELF,                              *
                                                *
       Petitioner,                              *
                                                *
   v.                                           *             Voluntary Dismissal under
                                                *             Vaccine Rule 21(a)
SECRETARY OF HEALTH                             *
AND HUMAN SERVICES,                             *
                                                *
      Respondent.                               *
***************************************
Bryant L. Lewis, Knoxville, TN, for petitioner.
Melonie J. McCall, Washington, DC, for respondent.

MILLMAN, Special Master

                          ORDER CONCLUDING PROCEEDINGS1

       On February 18, 2014, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa–10-34 (2006), alleging that influenza vaccination on October 28,
2011 caused him to have the Miller-Fisher variant of Guillain-Barré Syndrome (“GBS”) five and
one-quarter months later.


1
  Because this unpublished order concluding proceedings contains a reasoned explanation for the
special master's action in this case, the special master intends to post this unpublished order
concluding proceedings on the United States Court of Federal Claims's website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17, 2002).
Vaccine Rule 18(b) states that all decisions of the special masters will be made available to the
public unless they contain trade secrets or commercial or financial information that is privileged
and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to
identify and move to redact such information prior to the document’s disclosure. If the special
master, upon review, agrees that the identified material fits within the categories listed above, the
special master shall redact such material from public access.
        On March 21, 2014, the undersigned issued an Order to Show Cause why this case
should not be dismissed since the onset of petitioner’s Miller-Fisher variant of GBS exceeded her
two-month limit for causation. See Corder v. Sec’y of HHS, No. 08-228V, 2011 WL 2469736
(Fed. Cl. Spec. Mstr. May 31, 2011) (onset of GBS four months after flu vaccination was too
long to be appropriate for causation; two months is the outer limit).

        On March 25, 2014, the undersigned held a telephonic status conference with counsel.
Petitioner’s counsel said he had discussed the undersigned’s Order to Show Cause with
petitioner. Counsel was trying to persuade petitioner to see his neurologist to ask him the
questions the undersigned raised in the Order to Show Cause.

        On May 12, 2014, the undersigned held another telephonic status conference with
counsel. Petitioner’s counsel said he intended to withdraw if he could not find an expert to write
a report for petitioner.

       On June 10, 2014, petitioner filed a voluntary dismissal under Vaccine Rule 21(a).

                                        CONCLUSION

       Proceedings are concluded in this case.


IT IS SO ORDERED.

June 10, 2014                                              s/Laura D. Millman
DATE                                                        Laura D. Millman
                                                              Special Master




                                                 2